Citation Nr: 1412565	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee and right hip disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran moved to North Carolina during the pendency of this appeal, and accordingly, original jurisdiction over the matter has been transferred to the RO in Winston-Salem, North Carolina.

In August 2013, the RO awarded service connection for limitation of flexion of the left knee, as well as left knee chondromalacia patella and Osgood Schlatter's disease, which had also been on appeal.  As that decision represents a complete grant of the benefit sought on appeal with regard to the Veteran's claim of entitlement to service connection for a left knee and shin condition, this issue is not on appeal.

The Board remanded this case for additional development in December 2012 and June 2013.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's claim was originally remanded in December 2012 so that additional medical records could be obtained, and so that the Veteran could be afforded a VA examination.  The Veteran failed to report to an examination at that time.  Because it was unclear whether the RO made the appropriate attempts to obtain all of the Veteran's treatment records, the Board again remanded the claim in June 2013 and gave the Veteran another opportunity to attend a VA examination.

In July 2013, the Veteran attended a VA hip and thigh examination.  At that time, minimal findings were reported with respect to the left hip and the VA examiner failed to address the questions in the June 2013 remand directives regarding whether a left hip disability was caused by or aggravated by the service-connected right knee or right hip disorders.  It appears that the AMC then asked the examiner for a medical opinion on those issues; however, the examiner stated that the Veteran is not currently diagnosed with a left hip condition.  On remand, an additional examination should be conducted to determine whether the Veteran has a current left hip disorder, and if so, to obtain an opinion as to whether it was caused or aggravated by his service-connected bilateral knee and right hip disabilities.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's VA treatment records, dated since September 2012.

2.  Thereafter, schedule the Veteran for a VA examination of his left hip. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner is requested to provide a diagnosis of all current left hip disorders found to be present.  Any indicated tests, to include x-rays if necessary, should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include airborne training.  In providing this opinion, the examiner should consider the Veteran's report of continuing left hip symptoms since service.

If the answer to the above question is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip disability was either (a) caused by, or (b) aggravated by the Veteran's right knee disorder, left knee disorder, and/or right hip disorder, to include any associated altered gait.

The examiner must provide a comprehensive report including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

